Case 1:20-cv-11691-FDS Document 1-4 Filed 09/15/20 Page 1of5

EXHIBIT 3
9/13/2020

Case 1A @dtored HGS KAO Gyn iDieodiares ifofbatten’ RoteraiP/ NEV2 ONeddaxgeiest eedham, MA

WICKED
LOCAL NEEQHAM x

 

Abandoned homes torn down in Needham’s

t J .
forgotten’ community

By Stefan Geller

Posted Mar 19, 2019 at 5:03 PM

Updated Mar 19, 2019 at 5:03 PM

Ever since she moved to Needham in 1954, Nina Prohodski felt ignored by the

town.

As a resident on Riverside Street- located a block away from the border with
Newton, across Route 128- she said that living on the outskirts of the town
meant that for years her and her neighbors’ needs were given the least amount of

attention by local officials.

The roads were in disrepair, the street lights didn’t work properly and the town

regularly failed to respond to problems that arose in a timely manner, she said.

But worst of all, for the past two decades, a row of five abandoned homes across
the street were neglected eyesores. Heaps of trash would blow over onto the
multiple properties she owned. Because of this, wild animals began to
accumulate in the area and residents would regularly open their doors to find

them on their front steps.

“For over 20 years I’ve been cleaning up this neighborhood because of other
people’s neglect. I’m 85 years old and I cannot do it any longer,” Prohodski told
the Needham Times last year. “I pay over $40,000 a year in taxes to the town, but

I have to live with this? It’s not fair.”

Fortunately for Prohodski, her prayers were finally answered as the abandoned
homes were demolished three weeks ago, marking a turning point in a

community that for a long time felt left behind.

https://needham.wickedlocal.com/news/2019031 9/abandoned-homes-torn-down-in-needhams-forgotten-community 1/4
9/13/2020 Case 1A doned 60st DGin iDGeuharentorbeden’ FihealrOO/lo72 Neddagdiseof Needham, MA

Abandoned homes on Riverside Street in Needham, Ajrside Street cleared o

 

“The whole neighborhood is delighted. We're just so happy that we don’t have
skunks and raccoons on our doorsteps when we come home at night,” Prohodski

said. “Everyone's pleased that we're getting some attention and that Needham is

finally noticing us now.”

According to Needham Public Health Director Timothy McDonald, the town
had been working for several years to try to get the owner, John Savanovich, to

sell the properties but had repeatedly run into obstacles.

They issued numerous letters ordering him clean up or face fines, but because he
supposedly didn’t have enough money to pay, that method failed to make a
lasting difference. They tried to condemn the houses as unsafe for human
habitation, but were unable to because he didn’t have any tenants. And because
they couldn't identify any close family members, they couldn’t force him to go

elsewhere.

https://needham.wickediocal.com/news/201 9031 9/abandoned-homes-torn-down-in-needhams-forgotten-community 2/4
9/13/2020 Case 1aB@ndved dete tdraGwn (Daeuraresttotbeden' bdl@alWQP/Si2 ONedaRGEriAcet Reedham, MA

An abandoned home on Riverside Street in Needham, je Street cleared of tr

= =

 

Ultimately, thanks to support from Attorney General Maura Healey’s office and
their Abandoned Housing Initiative, they were able to reach an agreement with

Savanovich, who sold the properties to a local builder at the end of November.

Savanovich could not be reached for comment. The Needham Times was able to
contact his attorney, Nick Louisa of Russell and Associates, though he declined
to comment on why his client chose not to sell the land for so many years or

what made him change his mind.

‘John has lived his entire life in Needham. He grew up on those properties, he
loves the town and has a lot of respect for his neighbors,” Louisa said last May,
after landscapers cleared the properties of the trash bags, beer bottles and cat
food cans that had collected in large piles.

According to Building Commissioner David Roche, the lots will likely be turned

into condominiums and should be completed within six to eight months.

“I think it’s a major boost for that neighborhood, as far as property values. Those
other homes were pretty run down and were in that state for a long time,” he

said.

https://needham.wickedlocal.com/news/2019031 9/abandoned-homes-torn-down-in-needhams-forgotten-community 3/4
9/13/2020 Case 1AbOitoved NGOLiDGin iDeeunanesitobeden’ kabediOO/ Nes? Oveddage ibeof Needham, MA

While the boost in property values is certainly a nice bonus, Prohodski said she’s
just glad that she won’t have to drag bags of trash off her properties any more.

“I don’t have any complaints,” she said. “This whole neighborhood is changing.”

https://needham.wickedlocal.com/news/2019031 9/a bandoned-homes-torn-down-in-needhams-forgotten-community 4/4
